Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 11/8/21.
The application has been amended as follows: 
A. 	the claims are amended as follow:


An articulating drill system comprising:
a hand-held portion;
a drill portion;
at least two motors assembled with other components that convert rotational motion to linear motion to adjust a distance and angle of the drill portion relative to the hand-held portion, wherein the linear motion is along an axis substantially parallel to a longitudinal axis of the hand-held portion;
a navigation system for controlling said at least two motors; and
at least three markers attached to, or incorporated with, said drill portion to permit the navigation system to track the drill portion independent of [[the]] a position and orientation of the hand-held portion.

The system of claim 1 wherein the navigation system comprises an optical tracking system in communication with one or more real-time processing computers.

The system of claim 1 wherein the at least two motors are housed in the hand-held portion

[Cancelled] 

The system of claim [[4]] 1 further comprising a tool operated by the drill portion, wherein the tool has a tool axis that remains non-parallel to the 

The system of claim 5 further comprising a motor housed in the drill portion to rotate to the tool.

The system of claim 6 wherein the tool is configured to interact with patient tissue.

The system of claim 1 further comprising a front controller and a rear controller in communication with the navigation system, wherein the at least two motors comprise a front motor controlled by [[the]] a front controller and a rear motor controlled by [[the]] a rear controller.

An articulating drill system comprising:
a hand-held portion;
a drill portion;
a front actuator and a rear actuator for adjusting a plurality of degrees-of-freedom of said drill portion relative to the hand-held portion;
a front screw actuated by the front actuator, a rear screw actuated by the rear actuator, a front screw nut assembled to the front screw to translate along the front screw upon rotational motion of the front screw, and a rear screw nut assembled to the rear screw to translate along the rear screw upon rotational motion of the rear screw[[.]];
a navigation system for controlling said front actuator and said rear actuator; and
at least three markers attached to, or incorporated with, said drill portion to permit the navigation system to track the drill portion independent of a position and orientation of the hand-held portion; 

The system of claim 9 further comprising a front linear rod having a first end assembled to the front screw nut and an opposing end assembled to the drill portion, a rear linear rod having a first end assembled to the rear screw nut and an opposing end assembled to the drill portion, wherein the front linear rod and rear linear rod translate independently upon rotation of 

The system of claim 10 wherein either the opposing end of the front linear rod or rear linear rod are assembled to the drill portion by way of a hinge mechanism.

The system of claim 10 wherein the translation of the front linear rod and second linear rod is along an axis that is substantially parallel to a longitudinal axis of the hand-held portion.

The system of claim 12 further comprising a tool operated by the drill portion, wherein the tool has a tool axis that remains non-parallel to the the translation of the drill portion

The system of claim 13 further comprising a motor housed in the drill portion to rotate the tool.

The system of claim 14 wherein the tool is configured to  interact with patient tissue.

The system of claim 1 wherein the at least two actuators is no more than two linear actuators to control the drill portion in two-degrees-of-freedom.

The system of claim 1 wherein the at least three markers are configured on a marker array, wherein the marker array is attached to the drill portion.

The system of claim 1 wherein the at least three markers are directly attached or incorporated on the drill portion.

The system of claim 1 further comprising at least one light emitting diode (LED) marker attached or incorporated on the drill portion for transmitting data, wherein a microcontroller actuates the LED marker to transmit data to the navigation system.
	
The following is an examiner's statement of reasons for allowance: the closest prior art examiner found was Bozung et al. (US. 20130060278), wherein Bozung discloses the claimed invention except that at least two motors assembled with other components that convert rotational motion to linear motion to adjust a distance and angle of the drill portion relative to the hand-held portion, wherein the linear motion is along an axis substantially parallel to a longitudinal axis of the hand-held portion, therefore the present invention is allowable over the prior art of Bozung. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMEH R BOLES/Primary Examiner, Art Unit 3775